Title: To Thomas Jefferson from William DuVal, 13 June 1821
From: DuVal, William
To: Jefferson, Thomas


Dear Sir
Buckingham
June 13th 1821
I return you a Thousand thanks for obtaining for my Son John P DuVal by your friendly Letter to Mr Madison an appointment in 1812 of Lieutenant in the Army. He continued in the Army during the last War with G Britain, & was soon promoted to a Captaincy. After Peace was made. He married an amiable Lady and has Three ChildrenHe lives in the County of Fauquier After He finished his Studies at the College of William & Mary, He obtained Licence to practise the Law & has pursued it. He is fond of reading is acquainted with Classical Learning and several Branches of the Mathematics, particularly Surveying, after the most correct and approved Methods.He is desirous with a growing Family to reside in the Western Country, and requests it, as a great favour for you to write to the President as soon as convenient; that whenever a vacancy happens to be appointed a terratorial Judge, a Surveyor or Register of the Land Office, in any of the new Terratories—He has a natural Genius for drawing Landscapes—I saw a drawing of his representing the Natural Bridge, which was said to have been a good Representation. I mention this, because if He should be appointed Surveyor, He could  make neat and correct drawings of Rivers the range of Mountains &c, or if in either of the Florida’s he could draw the Sea Coast with all its Shoals to the Mouth of Saint Mary’s River if required & with accuracy.I think his capacity is above Mediocrity, that from his virtuous and moral habits, and his Attachment to Republican Principles, If through your kind interposition He should obtain either of the appointments from Mr Monroe, he would discharge either of the Offices with Credit and Fidility.I do assure you Sir, I would not desire a Son of mine to fill any Office, unless the public good was in Unison with his private Interest.I know that to you a consciousness of doing is a Luxury, You have enjoyed already beyond most persons, and that you may long enjoy it, and to bless your Country and Friends, is the sincere wish of him who with every possible Sentiment of Esteem and RespectDear Sir, Your most obedient humble ServantWilliam DuVal